AO 2458 t Rcv_ U.'£'HS> .ludgmcnt in a Criminal C`asc
S|iect l

 

 

UNITED STATES DISTRICT COURT

Westem District of Ai'kansas

 

l
UNITE.D STATES OF AMERlCA ) .]UDCMENT IN A CRIl\/IINAL CASE
v. )
§ Case Number: 5: l 8CR5003S-010
SARAHI FLORES“QWNTERO ) usM Number; 99090-403
)
l Mosemarie Dora Boyd
) [)ct`cndant's Atmmc}.‘

THE DEFENDANT:
m pleaded guilty to count(s) One ( l) of the Superseding indictment on Sepleinber 28` 2018.

g pleaded nolo contendere to count(s)
which was accepted by the court.

 

I:I was found guilty on count(s)
after a plea of not auilty.

 

'I`he defendant is adjudicated guilty of these ot`t`etises:

Tit|e & Section Nature of Offense 0ffense Ended Count
21 U.S.C. §§ S4l(a)(l)` Conspii"acy to Distribute More Than 500 Grams oi`a 06/01/2018 l
84 l (b)( l)(A)(viii). and Mixture or Substance Containing Methamphetamine
846
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Refonn Act of l984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) I:l is m are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney t`or this district within 30 days ot` any change of name_
residences or mailing address until all t"ines. restitution. costsq and special assessments imposed by this judgment are fully paid. [f ordered to
pay restitution_ the defendant must notify the court and United States attorney ot` material chanv“iic circumstances

February 5, 2019
Datuo|`|mnos` `)n nl`Judan fr

     

 

 

Honorable Timothy L. Brooks. United States District Judge
Name and Titlc t)l`J\ttlge

¢t»~¢/@,an

AO 245B (Rev. 02/ |8) .ludgincnt in Criminal Case
Shect 2 _ |mpi'isonment

Judgment _ Page 2 of 7
DEFENDANT: SARAHI FLORES-QUINTERO
CASE NUMBER: 5:18CR50038-010

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: forty (40) months.

EI The court makes the following recommendations to the Bureau of Prisons:
l. That the defendant be designated to a facility nearest Phoenix, Arizona, that is within the defendant’s
classification level.

'l`he defendant is remanded to the custody of the United States Marshal.

I] The defendant shall surrender to the United States Marshal for this district:
l:l at l:l a.m. l:l p.m. on
I:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
l:l as notified by the United States Marshal.

 

I:] as notified by the Probation or Pretrial Services Oft`ice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2453 (Rev. 02/ 18) .ludgmcnt in a Criinina| Case
Shcet 3 _ Supervised Release

Judgment_Page 3 of 7

DEFENDANT: SARAHI FLORES-QUINTERO
CASE NUMBER: 5:18CR50038-010
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term ofz three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l"’!":”‘

l:l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check if applicable)

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
ig You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. El You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifappli`cab[e)

7. [I You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/|8) Judgment iri a Criminal Case

Sheet 3A _ Supervised Re|ease
Judgment_l’age 4 ot` 7

DEFENDANT: SARAHI FLORES-QUINTERO
CASE NUMBER: 5518CR50038-010

STANDARD CONDITIONS OF SUPERVISION

-As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are

imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must repoit to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district Where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer iri advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. t

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or Was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi'erview of Probati'on and Stipewt'sed
Release Conditt`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 24SB(Rev. 02/ l 8) Judgment in a Crimina| Case
Slicct 3D _ Supervised Release

Judgmcnt_Page 5 ol` 7
DEFENDANT: SARAH[ FLORES-QU[NTERO
CASE NUMBER: 52 l SCR50038-010

SPECIAL CONDITIONS ()F SUPERVISION

l. The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or treatment, as
may be deemed necessary and as directed by the U.S. Probation Of`fice.

2. The defendant shall submit her person, residence, place of employment and vehicle to a search to be conducted by the
U.S. Probation Office at a reasonable time and in any reasonable manner based on any reasonable suspicion that evidence of
any violation of a condition of supervised release might thereby be disclosed.

3. If the defendant does not complete her GED while incarcerated, she shall enroll in adult education classes and obtain her
GED prior to termination from supervised release.

AO 2458 (Rev. 02/ l 8) Judgment in a Criminal Case
Sheet 5 _ Crimina| Monctary Pcnalties

Judgment _ Pagc 6 ol` 7
DEFENDANT: SARAHI FLORES-QUINTERO
CASE NUMBER: 5:18CR50038-010
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -O- $ l,900.00 $ -0-
I:I The determination of restitution is deferred . An Amena'ed Judgment in a Criminal Case (AO 245€`) will be entered

until after such determination.
\:I The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priori§y or Percentage
TOTALS $ $

I:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

EI The court determined that the defendant does not have the ability to pay interest and it is ordered that:

§ the interest requirement is waived for § fine l:l restitution

|:| the interest requirement for l:l fine l:| restitution is modified as follows:

* Justice for Victims of Traff cking Act of 2015 Pub I.. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A,1101 lOA, and l 13A of Title 18 for offenses committed on
or after September 13, 1994, but before Apri123 1996.

AO 2458 (Rcv. 02/ 18) Judgment in a Crimina| Case
Sheet 6 _ Schedule of Payments

Judginent _ Pa,¢ze 7 ol` +

DEFENDANT: SARAHI FLORES-QUINTERO
CASE NUMBER: 5:18CR50038-010

SC HEDULE OF PAYMENTS

I-laving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A |Z| Lump sum payment of $ 2,000.00 due immediately, balance due

I:I not later than ,or
g in accordance with m C l:] D, I:I E, or EFbelow; or

B I:l Payment to begin immediately (may be combined with l:l C, l:| D, or I:l F below); or

C I:l Payment in equal (e.g.. tt'eekly. mom/ily. quarter/y) installments of $ _ over a period of
(e.g.. iiiomhs oryears), 10 COmm€nCe (e.g., 30 or 60 days) after the date Ofthis judgment; Ot°

D I:I Payment in equal (e.g.. week/y. mom/i/y. quarlerly) installments of $ over a period of
(e.g.. mom/is oryears), to commence _ (e.g.. 30 or 60 days) after release fTOm imprisonment to a

term of supervision; or

E lj Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during her term of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During residential
reentry placement, payments will be 10% of the defendant’s gross monthly income The payment of any remaining balance shall
become a condition of supervised release and shall be paid in monthly installments of $75.00 or 15% of defendant"s net monthly
household income, whichever is greater, with the entire balance to be paid in full no later than one month prior to the end of the
period of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (inc/udi'ng defendant m/mber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

I:I The defendant shall pay the cost of prosecution
I:l The defendant shall pay the following court cost(s):
[| The defendant shall forfeit the defendant`s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

